Name: Commission Regulation (EC) No 177/2004 of 30 January 2004 fixing the aid for tomatoes for processing under Council Regulation (EC) No 2201/96 for the 2004/2005 marketing year
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0177Commission Regulation (EC) No 177/2004 of 30 January 2004 fixing the aid for tomatoes for processing under Council Regulation (EC) No 2201/96 for the 2004/2005 marketing year Official Journal L 028 , 31/01/2004 P. 0010 - 0010Commission Regulation (EC) No 177/2004of 30 January 2004fixing the aid for tomatoes for processing under Council Regulation (EC) No 2201/96 for the 2004/2005 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), and in particular Article 6(1) thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for the implementation of Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(2) stipulates that the Commission is to publish the amount of the aid for tomatoes after verification of compliance with the thresholds fixed in Annex III to Regulation (EC) No 2201/96.(2) Article 5(2) of Regulation (EC) No 2201/96 provides that processing threshold overruns are to be calculated by comparing the threshold with the average quantity processed with aid over the three marketing years preceding that for which aid must be set.(3) The average quantity of tomatoes delivered for processing with aid during the 2001/2002, 2002/2003 and 2003/2004 marketing years as notified by the Member States is 196004 tonnes higher than the Community threshold. The aid for 2004/2005 must therefore be adjusted accordingly in relation to the level set in Article 4(2) of Regulation (EC) No 2201/96.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The aid for tomatoes under Council Regulation (EC) No 2201/96 for the 2004/2005 marketing year shall be:- EUR 34,50 per tonne in Greece, France, Italy and Portugal;- EUR 34,50 per tonne in Spain for tomatoes intended for the production of whole peeled tomatoes;- EUR 29,36 per tonne in Spain for tomatoes intended for the production of products other than whole peeled tomatoes.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 453/2002 (OJ L 72, 14.3.2002, p. 9).(2) OJ L 218, 30.8.2003, p. 14.